Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 102
1.		The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 42,53,54,55,63,65 and 69 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by  Acharya et al. US 6,154,493 A.
Regarding claim 42, Acharya disclose for at least one sensor apparatus (Fig.7 see sensor 700);
processing apparatus (Fig.7 see compressor quantizer 728, col.12 lines 1-5):
storage apparatus in data communication with the processing apparatus (Fig.7 see storage arrays 740, col.12 lines 10-11), the storage

prior to performing a demosaicing process, process the obtained plurality of image data to obtain a plurality of data structures, the plurality of data structures each comprising data corresponding to only one of a first color, second color, or third color (Fig.7 see R-G1, G1, G2 and B-G2, col.11 lines 54-58   see “Channel generator 727 is coupled to companding module 725 and can receive therefrom m-bit pixel data values which may be arranged according to the Bayer pattern.  Each m-bit value is used by channel generator to generate the four channels (R-G1), G1, G2 and (B-G2).); and
forming a plurality of combined data channels based on the plurality of data structures, wherein the plurality of combined data channels correspond to a combination of at least two of the first color, second color, or third color ( col.11 lines 54-58, see “ channel generator to generate the four channels (R-G1), G1, G2 and (B-G2)”. 

obtain a plurality of image data generated by the at least one sensor( Fig.7 see channel generator 727, col.12 lines 15-20) , the obtainment of the plurality of image data comprising obtainment of at least one full-resolution image data frame comprising interleaved data from first pixels, second pixels, and third pixels of the at least one sensor, the first pixels, second pixels and third pixels corresponding to a first color, second color, and third color, respectively ( Fig.7 see R-G1, G1, G2 and B-G2, col.11 lines 54-58   see “ Channel generator 727 is coupled to companding module 725 and can receive therefrom m-bit pixel data values which may be arranged according to the Bayer pattern.  Each m-bit value is used by channel generator to generate the four channels (R-G1), G1, G2 and (B-G2).); and
RGB full color resolution format prior to rendering”).
Regarding claim 54, Acharya disclose for, at least one sensor comprises a single-sensor apparatus comprising a plurality of pixels and 
Regarding claim 55, Acharya disclose for, wherein the processing apparatus is further configured to, by execution of the computerized logic: perform a compression operation on at least a portion of the plurality of fractional-resolution image data portions to produce compressed fractional-resolution image data portions (col.11 lines 60-67 see “The channel generator 727 sends two channels during one row, and the other remaining two channels during the next row.  These channels are then input to a compressor/quantizer 728”, also see Fig.8   col.12 lines 46-57 see “The image processing circuit 832 carries out the compression, quantization and encoding, directly from the Bayer pattern sense”).
Regarding claim 63, Acharya disclose for ,wherein the at least one sensor comprises a plurality of pixel arrays, the plurality of arrays each comprising one of the first pixels, at least one of the second pixels, and one of the third pixels( Fig.7 see sensor 700,  Fig.7 see R-G1, G1, G2 and B-G2, col.11 lines 54-58 ).



Objected Claims
Claims 43-52,56-62,64 and 66-68 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
The following is an examiner’s statement of reasons for allowance: the prior of Acharya et al. US 6,154,493, failed to teach or suggest for features/limitations of claims 43-52, 56-62, 64 and 66-68.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/ALI BAYAT/           Primary Examiner, Art Unit 2664